—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Finnegan, J.), rendered October 22, 1991, convicting him of criminal possession of a weapon in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant did not move to withdraw his plea under CPL 220.60 (3) or to vacate the judgment of conviction under CPL 440.10. Therefore, his claim that his plea of guilty should be vacated has not been preserved for appellate review (see, People v Lopez, 71 NY2d 662, 665; People v Hicks, 201 AD2d 831).
In any event, the defendant was promised a sentence of time served, and the minutes of the plea proceedings indicate that the defendant’s counseled Alford plea (North Carolina v Alford, 400 US 25) was knowingly, intelligently, and voluntarily entered into, with a full understanding of its consequences, in order to avoid the risk of a conviction resulting in increased sentence exposure (see, People v White, 214 AD2d 811; People v Jackson, 140 AD2d 713). We find no reason to vacate his plea. Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.